Title: To Thomas Jefferson from Macall Medford, 24 January 1808
From: Medford, Macall
To: Jefferson, Thomas


                        
                            Sir/
                            On board the Ship Powhatan Capt.Cottle Hampton Roads January 24th. 1807 [i.e. 1808]
                        
                        Finding that there are no arrivals so late as ourselves from Europe I embrace the first Moment to say that
                            England is at War with Russia and Austria, Portugal has shut her Ports, seized British Subjects and property—I shall
                            furnish the Printers at Norfolk with Papers to the 5th. Decemr.
                        Having endeavour’d to make myself acquainted with the latest Commercial and political events, I beg leave to
                            say that if you think I can give you any information a Letter to me at Post Office of Baltimore (where I shall immediately
                            proceed) will be attended to without delay— 
                  I have the honor to be, Sir, Your obt. hble Servt.
                        
                            Macall Medford.
                        
                    